Citation Nr: 1200792	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-08 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), generalized anxiety disorder (GAD), and bipolar disorder.

2.  Entitlement to service connection for GAD and bipolar disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from June 1967 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).    

This case was previously before the Board in July 2010.  At that time, the Board denied the Veteran's request to reopen his previously denied claim for PTSD and remanded the claim for service connection of an acquired psychiatric disorder other than PTSD for further evidentiary development.  

As previously addressed in the Board's July 2010 remand, service connection for a nervous condition was previously denied in April 1973.  However, that prior final denial only considered the diagnosis of reactive depression found in the service treatment records (STRs).  The current claim contemplates additional diagnoses of a psychiatric disability.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that a claim for one diagnosed disease or injury cannot be prejudiced by the disposition of a claim for a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Therefore, in view of the foregoing, the Board has considered the current claim for an acquired psychiatric disability as an original claim rather than a request to reopen a previously disallowed claim.

Although the Veteran requested a hearing before the Board on his March 2008 VA Form 9, he later called and advised that he did not have the transportation to attend the hearing scheduled in April 2010, and had difficulty traveling due to his PTSD.  He did not request to reschedule or postpone the hearing, and did not appear for the hearing on the date it was scheduled.  Accordingly, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  

For reasons explained below, the issues of entitlement to service connection for GAD and bipolar disorder, which were previously encompassed in the service connection claim for an acquired psychiatric disorder other than PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sought psychiatric treatment in service.  

2.  The Veteran's currently diagnosed major depression has been linked by competent medical opinion to his period of active military service.  

3.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's currently diagnosed major depression had its onset during his period of active military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his major depression was incurred during active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In view of the favorable disposition below regarding the Veteran's diagnosis of major depression, the Board finds that any possible errors on the part of VA in fulfilling its duties under the VCAA with respect to the Veteran's claim are rendered moot.    

II.  Pertinent Law, Facts, and Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a psychosis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In consideration of the Clemons case, the Board must consider whether an acquired psychiatric disorder other than PTSD is causally or etiologically related to the Veteran's active service.  

In the present case, the evidentiary record clearly shows the presence of a current psychiatric disorder other than PTSD.  Indeed, at the most recent mental disorders examination conducted in August 2010, the Veteran was diagnosed with recurrent and severe major depression, severe GAD, a sleep disorder, and history of alcohol abuse on Axis I.  

Because there is ample evidence of a current psychiatric disorder other than PTSD of record, the Board will next consider whether the evidentiary record supports a finding of in-service incurrence, to include whether the presumption of soundness applies to his claimed disorder.

Initially, we note that the Veteran was determined to be psychiatrically normal at the April 1967 examination.  He also denied having any depression or excessive worry, frequent trouble sleeping or terrifying nightmares, or nervous trouble of any sort on his April 1967 report of medical history.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In the absence of evidence showing that a psychiatric disorder was noted at entrance into service, and because there is no clear and unmistakable evidence of a pre-existing psychiatric disorder of record, the presumption of soundness applies to the Veteran's psychiatric condition at entrance into service.  

Service treatment records (STRs) show that the Veteran sought treatment for psychological problems during service.  

Indeed, a September 1970 STR entry notes that the Veteran had recently begun to have "hysterical crying spells" but was otherwise reportedly well-adjusted.  It is noted that the Veteran had become quite concerned and was well-motivated for short-term psychotherapy.  He was referred to neuropsychiatry for evaluation and appropriate therapy.  

Approximately one week later, the Veteran sought treatment from the neuropsychiatric service with a provisional diagnosis of hysterical behavior.  In the reason for request portion of the clinical record, it was noted that the Veteran had been having increasingly frequent episodes of hysterical crying or laughing and had become quite concerned about his ability to control his emotions.  On mental status examination, the Veteran did not appear acutely anxious or depressed and denied having marked depressive symptomatology.  He reported that he had been having increasingly frequent emotional outbursts consisting of crying or laughing at inopportune moments over the last six months.  He stated that these occurred especially easily if he drank at all, and the staff psychiatrist noted that the Veteran apparently had less control under the influence of alcohol.  The staff psychiatrist further wrote that the Veteran reported that he had had similar episodes since 17 or 18 years of age when multiple complex family problems developed such as his father's debilitating arthritis, a divorce, and his relationship with his mother.  The Veteran also expressed feelings of disillusionment, hostilities, and frustrations with the Navy and personal feelings of inadequacy and indecisiveness as to his future plans.  The noted impression by the staff psychiatrist was mild reactive depression.  The staff psychiatrist explained that the Veteran seemed to be a relatively normal, intelligent, mildly neurotic individual who felt more or less separated from his family and on his own.  He noted that the Veteran was quite indecisive about his future at that point and those factors, together with moderate dissatisfaction with the Navy, had contributed to a mild reactive depression.  The staff psychiatrist recommended that the Veteran return to duty and continue to seek ventilative therapy on an outpatient basis.  

Although continued outpatient therapy was recommended, there are no other pertinent STR entries shown.  It is notable, however, that the Veteran told a VA social worker in April 1995 that he saw a psychiatrist "once in the military".  This is consistent with the documentation shown in service records.  Thus, it does not appear that the Veteran sought any additional psychiatric treatment during service.  The Veteran's March 1971 separation examination report shows that he was psychiatrically evaluated as normal at that time.    

Approximately two years after separating from service, the Veteran filed a claim for a nervous condition in February 1973.  He specifically referenced his treatment in September 1970 on his claim form.  In an April 1973 RO rating decision, the RO denied the claim, on the bases that no residuals were shown at the discharge examination.   

The Board notes that there are no records pertaining to any psychiatric treatment after service until the early 1990s in the claims folder, more than 20 years after separation from active service.  However, when he underwent a psychosocial assessment in September 1994, the Veteran reported, in pertinent part, that he had problems in the service and saw a Navy psychiatrist for depression and heavy alcohol use.  Also, the Veteran told a VA social worker in April 1995 that he had been depressed episodically for many years, saw a psychiatrist once in the military for suicidal ideation, and was once in the Vet Center outpatient treatment program for six months in the late 80s when providing his past psychiatric history.  

As stated above, the Veteran underwent a mental disorders examination in August 2010.  At that time, the examining psychologist linked his sleep disorder with nightmares/terrors to service.  However, the examining psychologist specifically attributed the disorder to multiple witnessed traumas and deaths that allegedly took place during service that have not been sufficiently verified by credible supporting evidence.  The service records are devoid of any references to the events described by the Veteran, and the occurrence of such events has not otherwise been sufficiently corroborated by credible supporting evidence.  Also, the Board particularly notes that the September 1970 psychiatric treatment records make no reference to such events and, instead, make mention of the Veteran's feelings of disillusionment with the military and uncertainty regarding his future.  The Veteran made no mention of having witnessed trauma and deaths in service at that time.  Therefore, in consideration of the foregoing, the Board finds the Veteran's lay account of having witnessed traumas and deaths in service, without credible independent evidence, to be unpersuasive.  The Board recognizes that VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  However, in this case, the Board is considering whether service connection is warranted for an acquired psychiatric disorder other than PTSD.  Therefore, the amended PTSD regulation is not applicable.  

Regarding the Veteran's diagnosed history of alcoholism, the Board notes that the August 2010 examining psychologist found that the disorder, which was now in stable remission long-term, was not caused by military service.  Further, while there is evidence of alcohol use in service, alcohol abuse is considered willful misconduct and service connection for the Veteran's alcoholism on a direct basis is barred under 38 C.F.R. § 3.301.  

Regarding the current diagnosis of major depression, the Board observes that the August 2010 VA examining psychologist linked the disability to the Veteran's period of active military service.  Specifically, the examiner wrote that the Veteran's depressive episodes were most likely secondary to the diagnosis of depression, which had its onset and was treated during active duty by a Navy psychiatrist.  Although the examining psychologist does not elaborate on his conclusion, we find the medical opinion to be adequate as it was based on review of the claims folder and a thorough evaluation of the Veteran.  It is also particularly noted that the examining psychologist specifically referenced the psychiatric treatment for depression documented in the STRs in providing an opinion regarding the onset of major depression.       

Thus, although the Veteran was psychiatrically evaluated as normal at the separation examination and reportedly did not seek psychiatric treatment for many years after service, he is shown to have been treated for depression in service, and has reportedly experienced periodic depression over the years.  Additionally, his currently diagnosed major depression has been linked by competent medical opinion to his treatment for depression in service.   

Therefore, upon consideration of the foregoing, the Board finds that the evidence both for and against the material issue of whether the Veteran has major depression related to active service is, at least, in relative equipoise.  Therefore, we resolve reasonable doubt in the Veteran's favor in finding that service connection for major depression is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for major depression is granted.


REMAND

Although service connection for major depression has been granted for reasons explained above, review of the record reveals that this case must be remanded for further evidentiary development before the Board may proceed to evaluate the merits of the claim as it relates to the diagnoses of GAD and bipolar disorder.

The Board remanded this case in July 2010, in pertinent part, to obtain a medical opinion regarding the likelihood that any currently diagnosed psychiatric disorder other than PTSD was caused or aggravated by active service.  

The Board notes that the August 2010 VA examining psychologist diagnosed GAD on Axis I at the examination; however, he provided no medical opinion on the likelihood that the diagnosis was related to the Veteran's period of active military service.  Therefore, the examination report is inadequate with respect to this diagnosis and a supplemental medical opinion must be obtained.  

Regarding the diagnosis of bipolar disorder, the Board notes that the August 2010 VA examining psychologist found no current bipolar disorder but the opinion is inadequate.  While the August 2010 examining psychologist considered the prior diagnosis of bipolar I disorder made by the July 2006 examiner, he noted that the Veteran had not been diagnosed with bipolar disorder prior to the VA examination.  He particularly referenced the comprehensive biopsychosocial history taken by a social worker in November 2005 and noted that the social worker did not diagnose bipolar affective disease.  He also noted that no other psychiatric provider had diagnosed the Veteran with bipolar disease.  Further, earlier in the examination report, the August 2010 examining psychologist noted that there was no bipolar disorder noted at entrance to active service, and he believed that the July 2006 examining psychologist's statements about pre-existing bipolar disorder were based upon conjecture and theorizing.  

However, the Board observes that there is a diagnosis of bipolar disorder of record other than the diagnosis by the July 2006 VA examining psychologist, which was provided after the evaluation by the social worker referenced above.  Specifically, a VA psychiatric mental health nurse practitioner (D.S., PMHNP) noted a diagnostic impression that included the diagnosis of bipolar II disorder in a treatment note dated November 23, 2005.  It does not appear that the examiner considered this evidence at the time he rendered his opinion.  For that reason, his opinion is inadequate and a supplemental medical opinion is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with updated VCAA notice, to inform him of the evidence necessary to substantiate his claim for service connection for GAD and bipolar disorder, and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf.  All records and responses received should be associated with the claims file, and any indicated development should be undertaken. 

2.  Request any outstanding VA treatment records pertaining to any psychiatric treatment the Veteran has received from April 2006 to the present.  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.156(e), if appropriate.  

3.  After the actions above have been completed to the extent possible, arrange for a supplemental medical opinion from the August 2010 mental disorders examiner (or another psychologist or psychiatrist if the examiner is not available) or, if deemed necessary to provide the requested opinion, schedule the Veteran for an appropriate examination.  The claims file, to include a copy of this Remand, must be made available for review by the examiner in conjunction with any examination.  If additional medical examination is performed, all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner/reviewer's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior medical examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service. 

a.  Regarding the prior diagnosis of bipolar disorder, the examiner/reviewer should consider the November 23, 2005 treatment note reflecting a diagnosis of bipolar II disorder, and any records associated with the claims folder since the August 2010 VA mental disorders examination, and provide a supplemental medical opinion as to whether the Veteran currently suffers from the disorder.  If the Veteran is not shown to have a current diagnosis of the psychiatric disorder for which he has previously been diagnosed, the examiner/reviewer should thoroughly explain the basis of his or her opinion, addressing any past diagnosis (or diagnoses) and explaining why the Veteran does/did not meet the criteria for the diagnosis as provided in the DSM-IV, as appropriate.  Notably, judicial precedent provides that the requirement that a "current" disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim/appeal.  

b.  Regarding the diagnosis of GAD, the examiner/reviewer should state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the psychiatric disorder was caused by, or was initially manifested during, the Veteran's active military service, to include consideration of any symptomatology shown therein or any incident or event therein; or whether such causation, or initial manifestation is unlikely (i.e., less than a 50-50 probability).  

c.  If the examiner finds that there is a current diagnosis of bipolar disorder, the examiner/reviewer should state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the psychiatric disorder was caused by, or was initially manifested during, the Veteran's active military service, to include consideration of any symptomatology shown therein or any incident or event therein; or whether such causation, or initial manifestation is unlikely (i.e., less than a 50-50 probability).  

d.  The examiner should provide a thorough discussion of the Veteran's psychiatric history in the examination report, and confirm that the claims folder (which now comprises two volumes) has been reviewed.

e.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Note:  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After the above development has been accomplished to the extent possible, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with an SSOC and give an appropriate period of time for response.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


